Motion and cross motion by Michael Savarese and cross motion by Jose Rivas to resettle a decision and order of this court dated May 11, 1987, which determined appeáls and cross appeals from stated portions of a judgment of the Supreme Court, Queens County (Leviss, J.), entered June 17, 1985.
Ordered that the motion and cross motions are granted to the extent of adding at the end of the fourth line of the second decretal paragraph of the decision and order of this court dated May 11, 1987, after the words "except for”, the words "(a) the issue of whether William Carroll, Jose Rivas and Michael Savarese were to some degree at fault in the happening of the accident, (b) the issue of the vicarious liability of the City of New York for the fault of its employee William Carroll, and (c)”, and by deleting the period from the end of the second decretal paragraph thereof and substituting therefor the following:
"; and it is further,
"Ordered that the jury’s findings that William Carroll, Jose Rivas and Michael Savarese were at fault in the happening of the accident are affirmed, and any new trial shall deal not with the fact that they were at fault but with the apportionment of their réspective degrees of fault.”; and it is further,
Ordered that the motion and cross motions are otherwise denied. Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.